                                     UNITEDDoc
                    Case 2:20-bk-10181-VZ    STATES DEPARTMENT
                                               53 Filed 02/20/20 OF   JUSTICE
                                                                  Entered 02/20/20 12:28:10                                                                Desc
                                            Main Document    Page 1 of 12
                                      OFFICE OF THE UNITED STATES TRUSTEE
                                        CENTRAL DISTRICT OF CALIFORNIA
In Re: Reefton, LLC. (DIP)                                                                 CHAPTER 11 (NON-BUSINESS)

                                                                                           Case Number:             2:20-BK-10181-VZ
                                                                                           Operating Report Number:                          1
                                                                     Debtor(s).            For the Month Ending:                     1/31/2020
~----------------------------------~~


                                                      I. CASH RECEIPTS AND DISBURSEMENTS
                                                                    A. (GENERAL ACCOUNT*)

1. ·TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                          0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                                0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                             o.oo   I
4. RECEIPTS DURING CURRENT PERIOD:                                                                                                                            4,485.30

5. BALANCE:                                                                                                                                                   4,485.30   1



6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD                                                                                   I                        1,25o.oo   1



7. ENDING BALANCE:                                                                                                                   II                       3,235.30   II

8. General Account Number(s):                                                              XXXXX4395

      Depository Name & Location:                                                          Wells Fargo Bank
                                                                                           Woodland Hills, CA


*    All receipts must be deposited into the general account.
**   Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
     to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                    Page 1 of 8
              TOTAL UISBUJ<.St:MI:::Nl"S FJ<.UM lit:Nt:J<.AL ACCOUN I I"UK C UI{KJ:,N I JJJ:,KJUU
               Case 2:20-bk-10181-VZ         Doc 53 Filed 02/20/20 Entered 02/20/20 12:28:10                     Desc
                                              Main Document    Page 2 of 12
  Date           Check
mm/dd/yyyy      Number                    Payee                             Purpose                 Amount
  1/24/2020               Enriquez Landscaping                  Gardening                             1,250.00




                                                  TOTAL DISBURSEMENTS THIS PERIOD:                    1,250.00




                                                          Page 2 of 8
                     Case 2:20-bk-10181-VZ                                GENERAL
                                                                     Doc 53        ACCOUNT Entered 02/20/20 12:28:10
                                                                             Filed 02/20/20                            Desc
                                                                      Main Document
                                                                        BANK            Page 3 of 12
                                                                             RECONC ILIATION

                           Bank statement Date:                        I /31/2020 Balance on Statement:                  $3,235.30
                                                               ----------------
Plus deposits in transit (a):
                                                                     Deposit Date              Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                     o.oo I
Less Outstanding Checks (a):
                    Check N umber                                        Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                     o.oo   I
Bank statement Adj ustments:

Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                    $3,235.301

• It is acceptable to replace this fonn with a similar form
•• Please auach a detailed explanation of an~ bank statement adjustmem
                                                                                      Page 3 of 8
           Case 2:20-bk-10181-VZ  Doc 53 Filed
                  II. STATUS OF PAYMENTS       02/20/20 CREDITORS,
                                          TO SECURED     Entered 02/20/20 12:28:10
                                                                    LESSORS               Desc
                                   Main Document    Page 4 of 12
                        AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                    Post-Petition
                         Frequency of Payments                   payments not made
Creditor, Lessor, Etc.         (Mo/Qtr)        Amount of Payment     (Number)           Total Due




                                                                      TOTAL DUE:                 0.00



                                             V. mSURANCECOVERAGE

                                                    Amount of     Policy Expiration   Premium Paid
                           Name of Carrier          Coverage            Date          Through (Date)
     General Liability
Worker's Compensation
             Casualty
              Vehicle
              Others:




                                                 Page 4 of 8
                                      I.D SUMMARY
                    Case 2:20-bk-10181-VZ   Doc 53 SCHEDULE    OF CASH
                                                    Filed 02/20/20  Entered 02/20/20 12:28:10                                             Desc
                                             Main Document     Page 5 of 12
ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of of montly account statements for each of the below)


                                                                       General Account:
                                                                        Payroll Account:
                                                                          Tax Account:
    *Other Accounts:



       *Other Monies:
                                                         ** Petty Cash (from be low):                                         0.00

TOTAL CASH AVA ILABLE:                                                                                                               II   0.00   II

Petty Cash Transactions:
        Date                                 Purpose                                                            Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                            0.00




• Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
•• Attach Exhibit Itemizing all petty cash transactions




                                                                                    Page 5 of 8
                  Case 2:20-bk-10181-VZ
                                VI. UNITEDDoc 53 Filed
                                           STATES      02/20/20
                                                   TRUSTEE       Entered 02/20/20
                                                             QUARTERLY   FEES     12:28:10                                                         Desc
                                           Main Document    Page
                                             (TOTAL PAYMENTS)    6 of 12

 Quarterly Period                 Total                                                                                                      Quruierly Fees
  Ending (Date)               Disbursements               Quarterly Fees                 Date Paid                 Amount Paid                Still Owing
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00
                                                                                                                                                                0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                             Page 6 of 8
                    Case 2:20-bk-10181-VZ
                                VI SCHEDULEDoc 53 MPENSATION
                                            OF CO  Filed 02/20/20
                                                                PAIDEntered 02/20/20 12:28:10
                                                                     TO INSIDERS                                                      Desc
                                            Main Document     Page 7 of 12
                                                               Date of Order                                                       G ross
                                                                Authorizing                                                   Compensation Paid
              Name of Insider                                  Compe nsation                   *Authorized Gross Compensation During the Month




                                                                              I




                                        VII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                               Date of Order
                                                                Authorizing                                                    Amount Paid
              Name of Insider                                  Compensation                                 Description       During the Month




• Please 111clicmc how compensation was iclcntificcl in the order (e.g. $ 1,000/weck. S2 Ba-geoilt1Qf   8
         Case 2:20-bk-10181-VZ             Doc 53 Filed 02/20/20 Entered 02/20/20 12:28:10                          Desc
                                            Main Document    Page 8 of 12




                                                   XI. QUESTI OI\fNA IRE


                                                                                                                    No     Yes
 I.   Has the debtor-in-possession made any payments on its pre-petition unsecured debt; except as
      have been authori zed by the court? lf "Yes". explain be low:                                                 X


                                                                                                                    No     Yes
~-    Has the debtor-in-possession du ring this reporting period provided compensati on or remuneration
      to any officers, directors. principa ls, or other in siders without appropriate authori zatio n? If "Yes''.
      explain below:                                                                                                X



3.    State what progress was made during the reporting period towar.d filing a plan of reorgani:l.ati.o'.~.
      Debtor is preparing the financials needed to submit a disc losure and plan.

4. Describe potential futu re developments whi ch may have a significant impact on the case :
   The valuation of Debtor's property is key to the success of the Debtor's Plan.
5. Attach copies of a ll Orders grantin g relieffi·om the automatic stay that were entered durin g the
   reporting period.
                                                                                                                    No     Yes
6.    Did you receive any exempt income thi s month. which is not set fo rth in the operating report? If
      "Yes", please set forth the amounts and sources of the income be low.                                         X




I.    declare under penalty ofpetj ury that I have fully read and understood th e forego in g debtor-in-
      possession operating reporr and that the info rmation contained herein is true and complete to the
      best of 111 kt  ledge.

                                                                 Date:)- / ;)-.0 / ?0)       0
           Case 2:20-bk-10181-VZ                         Doc 53 Filed 02/20/20 Entered 02/20/20 12:28:10                                                    Desc
                                                          Main Document    Page 9 of 12
Wells Fargo Simple Business Checking
January 3 1, 2020 • Pag e 1 of 3




                                                                                                            Questions?

             REEFTON, LLC                                                                                   Available by phone 24 hours a day, 7 days a week:
                                                                                                            Telecommunications Re lay Services calls accepted
             DEBTOR IN POSSESSION
             CH11 CASE# 20-10181(CCA)                                                                        1-800-CALL-WELLS               (1-800-225-5935)

             20701 DUMONT ST                                                                                 TTY: 1-800-877-4833
             WOODLAND HILLS CA 91364-3402                                                                    En espafiol: 1-877-337-7454

                                                                                                            Online: wellsfargo.com/biz

                                                                                                            Write : Wells Fa rgo Bank, N.A. (114)
                                                                                                                    P .O. Box 6995
                                                                                                                    Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                          A check marl< in the box in dicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.comlbiz or
 tools, and other resources on the topics of business growth , credit, cash now
                                                                                                           call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              D
                                                                                                           Online Statements                                    D
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             D
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number: 2371104395

        Beginning balance on 1/15                                          so.oo                            REEFTON, LLC
        Deposits/Credits                                                4,485.30                            DEBTOR IN POSSESSION
                                                                                                            CH11 CASE# 20 -1 0181(CCA)
        Withdrawals/Debits                                            - 1,250.00
                                                                                                            California account terms and conditions apply
        Ending balance on 1/31                                        $3,235.30
                                                                                                            For Direct Deposit use
                                                                                                            Routing Number (RTN): 121042882
        Average ledger balance this period                             $3,897.06
                                                                                                            For Wire Transfers use
                                                                                                            Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or v isit your Wells Fargo store.




      S he et Seq : 0051584
      S heet 00001 oi 00002
           Case 2:20-bk-10181-VZ                         Doc 53 Filed 02/20/20 Entered 02/20/20 12:28:10                                                Desc
                                                         Main Document    Page 10 of 12
January 31, 2020 • Page 2 of 3




Transaction history

                         Check                                                                                       Deposits!       Withdrawals!         Ending daily
       Dale             Number Description                                                                             Credits              Debits            balance
       1/15                         Deposit                                                                          4,485.30                                4,485.30
       1/24                         Check                                                                                                 1,250.00           3,235.30
       Ending balance on 1/31                                                                                                                                   3,235.30
       Totals                                                                                                       $4,485.30           $1,250.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number            Dale                 Amount
                         1/24                 1,250.00


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 01/15/2020 - 01/31/2020                                                 Standard monthly service fee $10.00                   You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. Your fee waiver is about to expire. You will
       need to meet the requirement(s) to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                  Minimum required                   This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                         $500.00                    $3,897.00    0
       C 1/C 1




Account transaction fees summary

                                                                                           Units           Excess         Service charge per              Total service
       Service charge description                                  Units used          included             uni ts           excess units ($)               charge($)
       Cash Deposiled ($)                                                   0             3,000                 0                    0.0030                       0.00
       Transactions                                                         3                50                 0                       0.50                      0.00
       Total service charges                                                                                                                                      so.oo
              Case 2:20-bk-10181-VZ                                                 Doc 53 Filed 02/20/20 Entered 02/20/20 12:28:10                                     Desc
                                                                                    Main Document    Page 11 of 12
 January 3 1, 2020 • Page 3 of 3




 General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish informa tion about accounts                             You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                                and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                        infonmation that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                         an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                   Number                     Items Outstanding                       Amount

 1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your regi ster shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement .... ..... ... . .... . .. . .$ _ _ _ _ _ __

ADD
B. Any deposits listed in your                                                      s
   register or transfers into                                                       s - - -- - -
   your account which are not                                                       s ______
   shown on your statement.                                                   +S _ _ _ _ _ __

    · · · · · · · · · · · · · · · • · · · · · • • · • · • · · · · ... . . TO:rAI-   S - - - - -- -

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    · · · · · · · · · · · · · · · · . · · . . . . . ... . . . . . . . .. TO:rAI-    S - - - - -- -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . .. .. . .. .. - S _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
  (Part A+ Part B - Part C)
  This amount should be the same
    as the current balance shown in
    your check register ...... ... ......•........ ·
                                                                               ILS;,;·=======-'
                                                                                                                                                    Total amount S




C 2010 W ells Fargo Bank, N.A. All rights rese rved. Member FDIC. NM LSR 10 399801




       Sheet Seq= 0051 585
       Sheet 00002 of 00002
  Case 2:20-bk-10181-VZ                   Doc 53 Filed 02/20/20 Entered 02/20/20 12:28:10                   Desc
                                          Main Document    Page 12 of 12




~~~
  ======~============================================~~~~
Jfi ~e.fttn , LLC..                  .                                                                                                 '\.~
  ~b"t-o r   Tn po<;SeSS IOn                                                                                   16-24/1220 4550

  ch   1-1. Cct se. #" 20- 1o \ ~\

                                                                                         ll111e   l/ d-3 / d-OJO

                                                                                                                             .....,
                                                                                                                      (f)   ....
                                                                                                                            ,,, ·u
                                                                                                                            0.· '-•


                Ya'eti' F~&lnl(.NA
                c~rfotn&l
                .....~~f.ltgo.com




  Fo•·kQ(   ct en08) ·fu- 531(I; Re efien (;/-
                  I                                                                                                                  .,.
                                         ·=   ~ 2 2000 2L.   ?•:   2:1 '? 11 0 L. :1~~
